DETAILED ACTION
This is a non-final Office action in response to communications received on 12/02/2020.  Claims 1-20 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings filed 12/02/2020 are acknowledged.
Priority or Provisional
Priority to 12/17/2019 is acknowledged.  

Objections
Claim 8 is objected for the following informalities: the claim appears to be directed to a different statutory class (i.e. apparatus) than the parent claim from which it depends (claim 1 is a system claim).  The Examiner recommends making claim 8 a separate independent claim and specifically incorporating into it those limitations from claim 1 which the Applicant intends to be in claim 8.  Appropriate clarification/correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected under 112, second paragraph, as indefinite because it assumes a condition that is not present.  Claim 1 discloses that “a test device whose function is to block, on command and independently, either the functional write operation to the first register, or the functional write operation to the second register, or the functional write operation to the third register, or the self-correction”.  This means that the test device of claim 1 is disclosed as blocking ONE of the listed entities (i.e. the first register, the second register, the third register or the self-correction), but not all (meaning it would read on an invention that comprises a test device that blocks the write operation to just the first register).  In contrast, claim 2 assumes that the test device blocks all three - first register, the second register, and the third register and discloses the method by which each register is blocked.  The Examiner recommends either specifying in claim 1 that the test device blocks all three (i.e. changing OR to AND), or adding language in claim 2 after disclosing each method for blocking a register to indicate that the method occurs when that register is blocked (for example: “controlling the blocking of the functional write operation to the first register when the first register is blocked”, etc.).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Plants (US 2004/0124876) in view of Petivan (US 6,141,769).
Regarding claim 1, Plants discloses the limitations substantially as follows: 
A triplication register device comprising
 a first register (REG. 1), a second register (REG. 2) and a third register (REG. 3) (paras. [0043]-[0046], Fig. 4: latches 402, 404 and 406 for implementing a triple-mode redundancy (TMR) circuit), 
the three registers being identical and containing the same information in common use, a majority vote device and a self-correction device (BAC), the correction being dependent on the result from the majority vote device, each register being controlled by the output of a dual-input multiplexer (mux), the first input corresponding to a functional write operation, the second input corresponding to the result of the majority vote (paras. [0043]-[0046], Fig. 4: the three latches 402, 44 and 406 are identical, voting logic/block 408 for implementing the majority of the voting (i.e. majority vote device) and Error correction circuit (i.e. self-correction device BAC), where the correction is determined from the majority determined by the voting block, each latch/register controlled by a multiplexer 410, where write cycles are run first and then a majority vote is determined (i.e. second input corresponding to result of majority vote)), 
Plants does not explicitly disclose the remaining limitations of claim 1 as follows:
wherein the triplication device comprises a test device whose function is to block, on command and independently, either the functional write operation to the first register, or the functional write operation to the second register, or the functional write operation to the third register, or the self-correction
However, in the same field of endeavor, Petivan discloses the remaining limitations of claim 1 as follows:
the three registers being identical and containing the same information in common use, wherein the triplication device comprises a test device whose function is to block, on command and independently, either the functional write operation to the first register, or the functional write operation to the second register, or the functional write operation to the third register, or the self-correction (col. 3, ll. 4-8; col. 4, ll. 50-60; col. 6, ll. 47-51, col. 7, ll. 1-7 & 42-50; col. 9, ll. 18-27; col. 16, ll. 52-63, claims 5 and 7: the TMD device comprises three system modules, which receive the same information and are isolated and can apply different fault strategies, performs self-testing and diagnostic program runs for errors (i.e. comprises a test device) that involves functioning to interrupt/block independently all functionality for any specific module (i.e. interrupt write operations for the first, second or third register))
Petivan is combinable with Plants because both are from the same field of endeavor of implementing triple modular redundant computer systems to detect faults.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Petivan’s independently operating registers of the triplication device with the system of Plants so that “different fault tolerance strategies may be applied” to each of three registers (Petivan, col. 7, ll. 4-7).

	Regarding claim 2, Plants and Petivan disclose the limitations of claim 1.
Petivan discloses the limitations of claim 2 as follows:
The triplication register device according to Claim 1, wherein the test device comprises a control register containing at least four control bits (EN_1, EN_2, EN_3, ENA), the first bit controlling the blocking of the functional write operation to the first register, the second bit controlling the blocking of the functional write operation to the second register, the third bit controlling the blocking of the functional write operation to the third register and the fourth bit controlling the blocking of the self-correction (col. 7, ll. 42-50; col. 8, ll. 43-47; col. 9, ll. 18-27; col. 10, ll. 9-23: TMD device comprise bridge logic unit with interrupt controller for implanting four-bit encoded levels of interrupt control which controll interrupt/blocking of the first, second and third module systems and freezing transaction information (i.e. self-correction) until an results of the diagnostics have been run).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Petivan’s method of using four-bit interrupt control levels with the system of Plants in order to increase the flexibility of the system by enabling communication of different interrupt levels depending upon the type of priority of the detected situation.

	Regarding claim 3, Plants and Petivan disclose the limitations of claims 1-2.
Petivan discloses the limitations of claim 3 as follows:
The triplication register device according to Claim 2, wherein each control bit of the control register blocks all of the bits of the register associated with said control bit (col. 7, ll. 42-50; col. 9, ll. 18-27; col. 10, ll. 9-23: which each interrupt control bit of the interrupt controller interrupts/blocks all of the bits of the transactions of each of the module system/registers (i.e. all bits of all registers associated with controlling the bits).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Petivan’s method of blocking all of the bits with the system of Plants in order to ensure that no transaction data is incorrectly processed before the error is identified and fixed.

Regarding claim 4, Plants and Petivan disclose the limitations of claims 1-3.
Petivan discloses the limitations of claim 4 as follows:
The triplication register device according to Claim 3, wherein a first test configuration consists in blocking only the self-correction so as to check that the three registers are operating in a nominal manner (col. 10, ll. 9-23: first diagnostic test interrupt level 0 comprises no interrupt and freezing (i.e. no self-correction) when determining that the three modules are operating in a normal manner).
The motivation to combine utilized in claim 2 is equally applicable in the instant claim.

Regarding claim 6, Plants and Petivan disclose the limitations of claims 1-2.
Petivan discloses the limitations of claim 6 as follows:
The triplication register device according to Claim 2, wherein a test comprises a sequence of first, second or third configurations taken in this order or in a different order (col. 10, l. 35 – col. 11, l. 5; col. 11, ll. 25-36: diagnostic testing comprising a series of comparisons which can be performed in any sequence or order depending upon which system modules report the error).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Petivan’s method of performing diagnostic testing of errors in any number of sequences based upon which modules report the error with Plants in order to enable maximum flexibility to identify and fix the error the most efficient manner.

Regarding claim 8, Plants and Petivan disclose the limitations of claim 1.
Plants disclose the limitations of claim 8 as follows:
An electronic system on board an aircraft subject to high-altitude flying conditions, comprising at least one triplication register device, wherein said triplication device is in accordance with Claim 1 (paras. [0004], [0043]-[0046]: the triplication device of Plants is for application on board an aircraft that will travel to outerspace (i.e. aircraft subject to high-altitude flying conditions)).

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim (claims 1-3), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
For the above-stated reasons, claims 1-8 are rejected.
Prior art considered but not relied upon includes:
	1) Phillips (US 2009/0319253) discloses fault mitigation techniques for application to a FGPA circuit that comprises a triplication hardware module along with voters (paras. [0096], [0098]-[0102]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571) 272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438